Citation Nr: 1750447	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.

2.  Entitlement to an initial rating in excess of 70 percent for service-connected bipolar disorder.

3.  Entitlement to a total disability rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This appeal is before the Board of Veterans' Appeals (Board) from July 2011 and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2011 rating decision granted service connection for bipolar disorder and assigned a 70 percent rating, effective August 9, 2010.  The October 2014 rating decision denied service connection for left knee arthritis and a TDIU.

The Board notes that the Veteran submitted a January 2014 substantive appeal for bipolar disorder, requesting a Travel Board hearing.  However, he submitted subsequent substantive appeals in May 2014 and May 2017, both of which requested a videoconference hearing.  The Veteran testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing, and a transcript of this hearing is of record.  The Board finds that the Veteran is not prejudiced as she was given the opportunity to appear before the Veterans Law Judge and provide in-person testimony.  Moreover, the Veteran did not at any time object to being given a videoconference hearing, or request a Travel Board hearing instead.

At the May 2017 hearing, the Veteran's attorney requested a copy of the transcript of the hearing and a period of 60 days in order to submit an argumentative brief and any additional evidence.  In September 2017, the Veteran's attorney submitted an appellate brief in which he referenced his request to an additional 60 days after the hearing to submit additional evidence and argument.  He then stated that the Veteran had no additional evidence or argument and requested that the Board render a decision without delay.  Additionally, an October 2017 letter reflects that a complete claims file was provided to the Veteran's attorney, per his request; the hearing transcript was associated with the Veteran's claims file in July 2017 and thus was a part of the record at that time.

The issues of entitlement to service connection for a right leg/ankle disorder and for a remote history of a fracture to the fourth metatarsal, resolved, (right foot disorder) are pending with the RO and not currently before the Board.

The issues of service connection for a left knee disorder and for an initial rating in excess of 70 percent for service-connected bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities have precluded her from obtaining and maintaining gainful employment since August 9, 2010.


CONCLUSION OF LAW

The criteria for a TDIU have been approximated since August 9, 2010, but no earlier.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

III.  Claim for a TDIU

The Veteran maintains that she has been unable to secure and follow a substantially gainful occupation specifically due to her service-connected bipolar disorder since August 9, 2010.

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In this case, service connection is only in effect for bipolar disorder (rated at 70 percent from August 9, 2010).  Thus, the schedular criteria for a TDIU were met as of August 9, 2010.  Accordingly, the question of entitlement to a TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Social Security Administration (SSA) determined that the Veteran was disabled as of August 9, 2010, due to her affective/mood disorders.  SSA records reflect that the Veteran contended that her bipolar disorder, high blood pressure, diabetes, bilateral knee arthritis, and a thyroid disorder limited her ability to work.  She stated that she was currently working, but that she had not had gross earnings greater than $980 in any month since her disorders first bothered her.  However she also stated that she worked for a temporary business staffing agency from 1975 to 2006, but only had one job in the last 15 years before becoming unable to work.  In her July 2010 SSA Function Report - Adult, the Veteran stated that she had problems concentrating and staying focused on tasks, had problems getting along with people due to a lack of trust, could only follow written instructions somewhat, could only follow spoken instructions somewhat as she got distracted a lot and had problems staying focused, got along with authority figures, did not handle stress very well, did not handle changes in routine "all that well," and had fears and distrust of and paranoia towards other people.  A July 2010 SSA Report of Contact reflects that the Veteran worked from 1997 to 2009 as a part-time and full-time cashier, receptionist, and for temporary agencies in data entry and as a receptionist and filing clerk.  She was currently looking for part-time work.

In December 2010, the Veteran stated that her psychiatric symptoms took "a toll on [her] regarding holding down a job."  She reported suicidal thoughts and mood swings "big time," as well as having problems with trusting people (paranoia) and anger.

In December 2013, the Veteran noted paranoid and suicidal tendencies, and depression most of the time.  As a result, she stated that she took medications to help her "stay in some sort of control," and had problems "holding down a job."

In her January 2014 VA Form 9 for bipolar depression, the Veteran reported that she was unable to "hold down a job."  She stated that she was not always thinking clearly and not always living in the real world, that she did not feel comfortable around people because she felt they were out to get her and did not feel accepted or part of the group, and that she had problems with her speech and thoughts at times.  She stated that she wore the same clothes for several days and did not always bathe daily.

In a September 2014 VA Form 21-8940, the Veteran stated that her service-connected bipolar disorder prevented her from securing or following any substantially gainful occupation.  She reported that she last worked full-time in December 2006, at which time she became too disabled to work.  She did administrative work for three different employers from February 2000 to October 2010, February 2003 to October 2009, and July 2000 to March 2009.  She also did clerical work from May 2006 to December 2009.  She stated that she left her last place of employment due to her disability and attempted to obtain employment after becoming too disabled to work.  She had completed two years of college.

The Veteran also provided a February 2016 vocational assessment by J.S., a private vocational rehabilitation consultant, which reflects a review of the Veteran's claims file.  J.S. noted that the Veteran had not held any significant full-time occupation since separation from service, with the longest length of consistent employment being a part-time cashier from 1989 to 1996.  Since 1996, the Veteran's employment mainly consisted of working for temporary staffing agencies in cashier and general office clerk positions.  She reportedly last worked on a fairly consistent basis in 2006, which was the last year she earned what would be considered substantial earnings; and attempted to work on a limited temporary basis for temporary agencies until 2009 but could not continue due to her worsening psychiatric symptoms.  Accordingly, J.S. found that the Veteran had not been able to perform or maintain any substantially gainful occupation since 2006 due to her chronic psychiatric, emotional, and behavioral symptoms attributable to her service-connected bipolar disorder.

In February 2016, the Veteran stated that she was unable to secure or maintain any kind of substantially gainful employment due to her acquired psychiatric disorder.  She reported that she had severe paranoia, consistently felt like she did not fit in with people, and constantly felt like people were out to get her.  As a result of these feelings of paranoia and anxiety, she had felt extremely uncomfortable and had left several jobs in the past.  She also stated that she heard voices, including when at work, which made it difficult for her to concentrate and increased her paranoia; she noted that it was extremely embarrassing after co-workers noticed that she heard voices.

The Veteran submitted a copy of her 2012, 2013, 2014, and 2016 federal income tax returns, which reflect no income earned.

In April 2017, the Veteran stated that she recently began working as an independent contractor for Mary Kay Cosmetics in July 2016 and had only made about $500 since then.  She only worked about five hours per week and at her leisure.  The last time she held any type of "real" part-time work was around 2009, which was only temporary work.

The Veteran submitted a May 2017 private psychological evaluation by J.P., Psy.D., who reviewed the claims file and opined that the Veteran was entitled to a TDIU since 2006 as the result of her service-connected disability.  The psychologist discussed how the evidence showed that the Veteran's chronic difficulties had already prevented her from obtaining or keeping substantially gainful employment, and that the permanency of her symptoms made it more likely than not that she would remain unemployable for the foreseeable future.

At the May 2017 hearing, the Veteran's attorney stated that the Veteran's tax returns demonstrated that she had not been employed in quite some time.  The Veteran stated that she had a lot of temporary jobs she eventually left because she felt they did not want her to be there.  She last worked in 2011 doing short-term temporary jobs that usually were for a week to a month.  She stated that she felt she did not fit in, that people did not feel comfortable around her, that she could not trust others, and that she felt others were backstabbing her.  She also reported problems concentrating on what she was supposed to be doing.  Because of her bipolar symptoms, she left a few of these jobs earlier than assigned.  The Veteran was also a Mary Kay consultant since July 2016, which resulted in a profit of about $500 since then; however, most of her sales were personal purchases, and she spent about five to 15 hours a week at most on her business.  The Veteran also stated that she received SSA disability benefits for bipolar disorder since 2011.

In the Veteran's September 2017 brief, she requested a TDIU, effective August 9, 2010, if a total disability rating for bipolar disorder is not awarded.  She stated that she had been granted SSA disability based on her bipolar disorder, and had not secured or maintained any substantially gainful employment.  She began her Mary Kay business in mid-2016, and only made about $500 profit, $250 of which was from her own personal purchases and was thus a sheltered environment.  Prior to that, she only performed short-term temporary work.

Based on the evidence of record, both lay and medical, and resolving any doubt in the Veteran's favor, the Board concludes that a TDIU is warranted as the evidence is at least in equipoise that the Veteran's service-connected bipolar disorder precludes all forms of employment.

As reflected above, the evidence is somewhat conflicting as to the last time the Veteran was able to work on a full-time basis, but the Veteran stated on her September 2014 VA From 21-8940 that she last worked full-time doing clerical work in December 2009.  She consistently and repeatedly reported that her psychiatric symptoms, specifically problems concentrating and staying focused on tasks, mood swings, problems trusting people, and feeling uncomfortable around people, impacted her ability to work.  Private vocational and psychological evaluations also reflect that the Veteran was unable to maintain any substantially gainful employment due to her psychiatric symptoms attributable to her service-connected bipolar disorder.

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, the evidence of record is at least in equipoise as to a direct causal relationship between her service-connected bipolar disorder and her unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  The Board finds further that the award of the TDIU is warranted from August 9, 2010, the date the Veteran met the schedular criteria for a TDIU.   In finding so, the Board acknowledges that the Veteran has been a Mary Kay consultant since July 2016; however, the income produced constitutes marginal employment, at best.  Accordingly, the claim will be granted.


ORDER

Entitlement to a TDIU is granted from August 9, 2010, but not earlier, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As to the remaining issues on appeal, remand is required in this case in order to provide the Veteran with VA examinations.

Regarding the Veteran's left knee arthritis, the record reflects current diagnoses of arthralgia, degenerative joint disease (DJD), and arthritis of the left knee.  At the May 2017 hearing, the Veteran's attorney raised the theory of secondary service connection to the Veteran's right leg/ankle and foot disorders.  The Veteran has not yet been afforded a VA examination in order to determine whether the current left knee arthritis is related to service, or to any right leg/ankle and foot disorders.

The Veteran also contends that an initial total rating is warranted for her service-connected bipolar disorder.  She was afforded a January 2011 VA examination, which reflects that the Veteran was able to maintain personal hygiene and had no problems with activities of daily living.  She also had unremarkable speech, good concentration, and no hallucination.  However, in her January 2014 VA Form 9, the Veteran stated that she was not always thinking clearly and not always living in the real world, that she did not feel comfortable around people because she felt they were out to get her and did not feel accepted or part of the group, and that she had problems with her speech and thoughts at times.  She stated that she wore the same clothes for several days and did not always bathe daily.  Additionally, in February 2016, the Veteran stated that she heard voices, including when at work, which made it difficult for her to concentrate, and increased her paranoia.  Furthermore, at the May 2017 hearing, the Veteran's attorney referred to the Veteran's visual and auditory hallucinations for many years, specifically someone calling her name, hearing voices in the background, or thinking somebody was walking by; and some issues with her activities of daily living, specifically with hygiene.  She only bathed or showered twice a week, and could go up to a week without brushing her teeth.  She noted homicidal ideation several years ago involving a particular individual who "liked to put his nose in other people's businesses."  She also noted problems with memory, such as not remembering what she was in a room to do and forgetting what day of the week it was.  Given the indication of possible worsening of the Veteran's symptoms, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected bipolar disorder.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).



Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding VA medical records, provide the Veteran with a VA examination to determine the nature and etiology of her claimed left knee arthritis.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*Service treatment records including September 1974, May 1978, and August 1978 examination reports reflecting normal clinical evaluations for the lower extremities and the Veteran's denials of "trick" or locked knee; arthritis, rheumatism, or bursitis; and bone, joint, or other deformity.

*A March 2009 VA treatment record reflecting the Veteran's complaint of swelling in the left knee since the prior Thursday when she woke up with no recent fall or trauma, and pending x-rays of the left knee.

*A May 2009 VA treatment record reflecting an assessment of DJD of the left knee.

*An August 2009 VA treatment record reflecting an assessment of arthralgia/DJD of the left knee.

*A February 2016 VA treatment record reflecting a left knee replacement in September 2013

*The May 2017 hearing transcript and August 2017 brief where the Veteran indicated that her left knee arthritis was secondary to her right leg/ankle and/or foot disorders.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee arthritis had an onset during the Veteran's active service or was caused by her active service.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee arthritis is caused OR aggravated by any right leg/ankle and/or right foot disorder.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  Provide the Veteran with a VA examination to determine the severity of her bipolar disorder.  The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to examine the Veteran, review her claims file, and then respond to the following:

Indicate all current symptoms associated with the Veteran's service-connected bipolar disorder and address its severity and level of occupational and social impairment.

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Readjudicate the Veteran's claim for service connection for left knee arthritis and for a higher initial rating for service-connected bipolar disorder.  If the benefits sought on appeal are not granted, the Veteran and her attorney should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


